DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) dated November 26, 2021 and May 9, 2022 have been considered.
	The IDS dated May 9, 2022 fails to comply with 37 C.F.R. 1.98(3) because it does not include a concise explanation or translation of the non-English language document listed as cite number 5.  Cite number 5 has been placed in the application file, but the information referred to therein has not been considered.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.01.
	The following title is suggested: “A memory system for programming dummy data to a portion of a storage region in a program mode.”
Claim Objections
	Claims 1, 9, and 12 are objected to because of informalities.  Appropriate correction is required.

Claim 1
	In the paragraph beginning with “storing normal data”: the claim limitation “each memory cell” lacks proper antecedent basis.

Claim 9
	The claim limitation “each memory cell” lacks proper antecedent basis.

Claim 12 
	The claim limitation “each of the plurality of storage areas” (two occurrences) lacks proper antecedent basis.
35 U.S.C. 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on 	sale, or 	otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 12, 17, 18, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusswig et al. (US 9,741,444 B2).

Regarding claim 1, Reusswig discloses: 
	An operating method of a memory system (Figure 2: 100) including a non-volatile memory (Figure 2: 104), 
	the operating method comprising: 
	storing normal data to a first storage area (Figure 4) of the non-volatile memory in a first program mode among multiple program modes defined according to a number of bits stored in each memory cell (See 10:43–44, 9:47–49 (discussing a block of single-level memory cells));
	 storing dummy data (Figure 4: data in memory cells connected to dummy word lines 406) in the first storage area in at least one of the multiple program modes (see 16:28–32 (discussing data stored in memory cells connected to a proxy (i.e. dummy) word line; see also Figure 4 (depicting dummy memory cells in the single-level memory 300)); 
	and copying the normal data from the first storage area to a second storage area of the non-volatile memory based on dummy data stored in the first program mode (see 9:47–65 (discussing folding data from the single-level memory cell block to a multi-level memory cell block based on dummy word line 406)).

Regarding claim 7, Reusswig discloses:
 	wherein the copying the normal data from the first storage area to the second storage area of the non-volatile memory based on the dummy data stored in the first program mode comprises:
	reading the dummy data stored in the first program mode (see 9:52–54);
	 counting a number of fail bits in the read dummy data (see id. at 54–56); 
	and copying the normal data from the first storage area to the second storage area based on a result of comparing the number of fail bits with a reference number (see id. at 61–65)).

Regarding claim 8, Reusswig discloses: 
	wherein the storing the dummy data to the first storage area in one of the multiple program modes is performed based on a time period between a time when the first storage area is erased and a time when the first storage area is programmed (see 11:25–31, 9:47–52).

Regarding claim 11, Figure 2 of Reusswig discloses: 
	A memory controller (102) for controlling a non-volatile memory (104) comprising a plurality of storage areas each comprising at least one memory cell (see 9:47–65 (discussing a single-level memory cell block and a multi-level memory cell block)),
	 the memory controller comprising: 
	a host interface (120) configured to provide an interface with a host; 
	and a program operation controller (126) configured to control the non-volatile memory to store normal data received from the host to a first storage area in a first program mode among multiple program modes defined according to a number of bits stored in each memory cell (See 10:43–44, 9:47–49 (discussing a block of single-level memory cells)), 
	wherein the program operation controller is further configured to control the non-volatile memory to store dummy data to the first storage area in at least one of the multiple program modes (see 16:28–32 (discussing data stored in memory cells connected to a proxy (i.e. dummy) word line; see also Figure 4 (depicting dummy memory cells in the single-level memory 300)).
	Furthermore, the limitations of claim 11 do not recite a specific structure of the claimed “host interface” or “program operation controller.”  Rather the claim recites the manner in which these devices operate.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).   Thus, the manner in which the host interface and program operation controller operate do not distinguish the apparatus of claim 11 from the prior art.  

Regarding claim 12, Figure 2 of Reusswig discloses:
	further comprising an erase- program interval (EPI) detector (210) configured to obtain an EPI indicating a time period between a time when each of the plurality of storage areas is erased and a time when each of the plurality of storage areas is programmed (see 9:58–61, 9:47–52, 11:25–31), 
	wherein the program operation controller is further configured to output information about the multiple program modes to the non-volatile memory (see 6:21–23), 
	and wherein the dummy data is stored in the first storage area based on the EPI of the first storage area (see 9:58–61, 9:47–52, 11:25–31).
	Furthermore, the limitations of claim 12 do not recite a specific structure of the claimed “EPI detector” or “program operation controller.”  Rather the claim recites the manner in which these devices operate.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).   Thus, the manner in which the EPI detector and program operation controller operate do not distinguish the apparatus of claim 12 from the prior art.  

Regarding claim 17, Reusswig discloses: 
	further comprising a read reclaim controller (Figure 2: 210) configured to copy the normal data from the first storage area to a second storage area based on dummy data stored in the first storage area in the first program mode (see 9:47–64).
	Furthermore, the limitations of claim 17 do not recite a specific structure of the claimed “read reclaim controller.”  Rather the claim recites the manner in which this device operates.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).   Thus, the manner in which the read reclaim controller operate does not distinguish the apparatus of claim 17 from the prior art.  

Regarding claim 18, Reusswig discloses:
	wherein the read reclaim controller is configured to read the dummy data stored in the first program mode, count a number of fail bits in the read dummy data, and copy the normal data from the first storage area to the second storage area based on a result of comparing the number of fail bits with a reference number (see 9:47–64).
	Furthermore, the limitations of claim 18 do not recite a specific structure of the claimed “read reclaim controller.”  Rather the claim recites the manner in which the device operates.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).   Thus, the manner in which the read reclaim controller operates does not distinguish the apparatus of claim 18 from the prior art.  

Regarding claims 19, 22, and 23 Reusswig discloses: 
	Claims 19, 22, 23, recite substantially similar subject matter to that recited in claims 11, 8, and 17.  Thus, claims 19, 22, and 23 are rejected for similar reasons set forth in the rejections of claims 11, 8, and 17 respectively. 
	In addition, the manner in which the “memory controller” of claim 22 operates does not distinguish the apparatus of claim 22 from the prior art.  See MPEP2144(II).


35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 	is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill 	in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.

Claims 4, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reusswig  as applied to claims 1 and 19 above, and further in view of Chen et al. (US 10,790,003 B1).

Regarding claim 4
	Figure 4 of Reusswig discloses:
	the first storage area includes memory cells connected to a plurality of word lines (WL0–WL127), . . . 
	and wherein the storing the dummy data to the first storage area in the one of the multiple program modes comprises storing the dummy data to memory cells connected to at least one word line (WL_d0) in the first program mode.
	Reusswig does not disclose that word lines WL0–WL127 depicted in Figure 4 are vertically stacked on a substrate, and that word line WL_d0 is adjacent to the substrate among the word lines WL0–WL127.
	In a similar field of endeavor of NAND flash memory, Figure 6A of Chen depicts vertically stacked NAND memory cells.  The memory cells include a source-side dummy word line WLDS that is adjacent1 to a substrate 611.
	Reusswig and Chen both disclose memory cells in the same configuration (i.e. NAND cells with source-side dummy word lines).  Furthermore,  forming memory cells on a substrate is standard practice in the art.  Thus, in view of the disclosure of Chen, it would have been obvious to one of ordinary skill int the art to stack the memory cells of Reusswig on a substrate, such as the substrate 611 of Chen, because doing so would involve “[c]ombining prior art elements according to known methods to yield predictable results” (i.e. a stack NAND memory string).  See MPEP 2143(I).  
	
Regarding claims 20 and 21, 
	Claims 20 and 21 recite subject matter substantially similar to that recited in claim 4.  Thus, claims 20 and 21 are rejected for similar reasons set forth in the rejection of claim 4. 

Allowable Subject Matter
	Claims 2, 3, 5, 9, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
	The prior art listed below is considered relevant to the disclosure.
		Mekhanik et al. (US 9,165,670 B2): Figure 1; Figure 5: 528
		Tuers et al. (US 10,014,060 B2): Figure 6

Conclusion                                                                                                                                                                         
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        October 21, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The disclosure does not specifically define the term “adjacent.”  Thus, The broadest reasonable interpretation of the term adjacent is considered to mean “not distant.”  See  https://www.merriam-webster.com/dictionary/adjacent.